KENNETT, Judge,
concurring in the result.
I concur in the result reached by the Senior Judge and agree that United States v. Bradley, 7 M.J. 332 (C.M.A.1979), is the controlling precedent. Bradley sets forth a very simple procedure for military judges, to wit: if the accused’s pleas are changed from guilty to not guilty after the judge enters findings of guilty, the judge must either recuse himself or direct a trial with members. Bradley, 7 M.J. at 334. See United States v. Cooper, 8 M.J. 5, 7 (C.M.A.1979). This procedure needs neither objective nor subjective analysis: it is a mandatory decision dictated by the timing of the change in pleas, that is, either before or after findings. Likewise, the nonwaivable grounds for disqualification of a military judge set forth in R.C.M. 902(b)(3) need neither objective nor subjective analysis. Again, purely factual matters determine the ground(s) for disqualification: (1) Has the military judge been or will he be a witness in the same case?; (2) Is the military judge the accuser?; (3) Has the military judge forwarded charges in the case with a personal recommendation as to disposition?; and (4) Has the military judge expressed an opinion concerning the guilt or innocence of the accused except in the judge’s performance of duties as military judge in a previous trial of the same or a related case? The operative words in the last disqualification, “previous trial,” are, of course, not equivalent to “same trial.” Thus, as here, if the military judge has expressed an opinion concerning the accused’s guilt by entering findings of guilty in the same trial in which the pleas are later changed from guilty to not guilty for any reason, the judge is disqualified under R.C.M. 902(b)(3), and cannot accept a waiver of that disqualification under R.C.M. 902(e).
I decline to follow the decision of the Air Force Court of Military Review in United States v. Flynn, 11 M.J. 638 (A.F.C.M.R.), petition denied, 12 M.J. 23 (C.M.A.1981), as I believe the Air Force Court mistakenly ignored the specific mandate of judge disqualification set forth in Bradley.